DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the lens housing has a longitudinal channel adapted for sliding engagement…” (claims 16 and 35) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an actuation mechanism” in claims 6, 30, and 47.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 16 and 35 recite “the lens housing has a longitudinal channel adapted for sliding engagement…”. The specification recites “an upper guide surface 655…to provide a sliding interface” in [0093]. The specification does not describe a “longitudinal channel” in the lens housing. Therefore, claims 16 and 35 fail to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 37, “an image sensor with a diagonal dimension” lacks antecedent basis (i.e. previously recited in the claims). Dependent claims 38-47 are rejected due to their dependency on claim 37.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9, 11-17, 21-26, 28-35, 37-44, and 46-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poulsen (US 2017/0319047).
Regarding claim 1, Poulsen discloses an endoscope (1, figure 1) for use with a tool shaft (see forceps, figure 1), the endoscope comprising: an elongated shaft (3, figure 1) extending about a longitudinal axis and having a shaft passage (at least one conduit [0092]) extending therethrough; a working channel sleeve (elongated conduit may form a guide for tools [0090]) extending within the elongated shaft and having a working channel passageway (conduit [0090]); an elastomeric body (7, figure 4) having a bore (see figure 4) therein, wherein a proximal portion of the elastomeric body is secured to a distal end of the elongated shaft such that the shaft passage is in fluid communication with the bore (see figure 4), the elastomeric body including a working channel portion that is in fluid communication with the working channel and is 
Regarding claim 2, Poulsen further discloses the elastomeric body comprises a thin wall section (see 7, figures 5-6; 7 is thinner on the side of 6) that increases elasticity of a portion of the elastomeric body to assist in deformation of the working channel portion from the collapsed shape to the expanded shape.  
Regarding claim 3, Poulsen further discloses the elastomeric body comprises an inferior portion and a superior portion, where the superior portion comprises the thin wall section (7 is thinner on the side of 6, see figure 5 | the examiner interpreted the “superior portion” to be the portion of the elastomeric body on the side of 6; the superior portion and the inferior portion can be adjusted based on the way the endoscope is held/rotated).  
Regarding claim 5, Poulsen further discloses the second viewing angle is between 0 and 17 degrees (see figures 4-6).  
Regarding claim 6, Poulsen further discloses an actuation mechanism (this element is interpreted under 35 USC 112f as a tool shaft or pull wire | see conduit 8 in 
Regarding claim 7, Poulsen further discloses the actuation mechanism comprises an actuation member that is axially moveable in the shaft to deflect a portion of the elastomeric body (tool in conduit 8, figure 5, vs. figure 6).  
Regarding claim 8, Poulsen further discloses the actuation member comprises a tool shaft (tool in conduit 8, figure 5; [0090]).  
Regarding claim 9, Poulsen further discloses the actuation member comprises a working channel sleeve (conduit…guide for tools [0090]).  
Regarding claim 11, Poulsen further discloses the elastomeric body has a superior wall portion that is more deformable (see thinner portion of 7 near the side of 6, figure 5) than an inferior wall portion thereof (see figures 5-6; the examiner interpreted the superior wall portion as the portion of 7 on the side of 6 | the location that is superior or inferior can be changed based on the way the endoscope is held/rotated).  
Regarding claim 12, Poulsen further discloses the elastomeric body in the repose shape has a passageway extending therethrough with a collapsed cross-section (see figures 4 and 6) and in the tensioned shape the passageway has an expanded cross-section (see figure 5).  
Regarding claim 13, Poulsen further discloses the cross-section of the passageway when expanded in the tensioned shape is at least 40% of the diameter of the elongated shaft (see figure 5).  
Regarding claim 14, Poulsen further discloses the cross-section of the passageway when expanded in the tensioned shape is at least 50% of the diameter of 
Regarding claim 15, Poulsen further discloses the cross-section of the passageway when expanded in the tensioned shape is at least 60% of the diameter of the elongated shaft (see figure 5 | when compared to the original, non-expanded diameter).  
Regarding claim 16, Poulsen further discloses the image sensor is carried in a lens housing (6, figure 5 | the examiner interpreted the camera 6 to have lens, as is common in the art), and the lens housing has a longitudinal channel (112a rejection above) adapted for sliding engagement with a surface of the actuation member to thereby deflect the elastomeric body in a single plane relative to the longitudinal axis (see figures 4-6).  
Regarding claim 17, Poulsen further discloses comprising at least one LED (13, figure 5) carried by the lens housing.  
Regarding claim 21, Poulsen further discloses the elastomeric body is at least partly silicone (silicone [0046]; Poulsen).  
Regarding claim 22, Poulsen discloses an endoscope (1, figure 1), comprising: an elongated shaft (3, figure 1) with a working channel (conduit [0090]) extending about a longitudinal axis (see figure 1): an elastomeric body (7, figure 4) located at a distal end of the elongated shaft (see figure 4) such, the elastomeric body further including a working channel portion (see figure 4) that is in fluid communication with the working channel and is deformable between a collapsed shape and an expanded shape (see figures 5-6): an image sensor (6, figure 5; CCD [0084]) within the elastomeric body; and 
Regarding claim 23, Poulsen further discloses the expanded cross-section of the working channel is at least 40% of the outer diameter of the elongated shaft (see figure 5).  
Regarding claim 24, Poulsen further discloses the expanded cross-section of the working channel is at least 50% of the outer diameter of the elongated shaft (see figure 5).  
Regarding claim 25, Poulsen further discloses the expanded cross-section of the working channel is at least 60% of the outer diameter of the elongated shaft (see figure 5).  
Regarding claim 26, Poulsen further discloses the elastomeric body in the repose shape provides the image sensor with a first viewing angle and in the tensioned shape provides the image sensor with a second viewing angle (see figures 5-6).  
Regarding claim 28, Poulsen further discloses the second viewing angle is between 0 and 15 degrees (see figure 5).  
Regarding claim 29, Poulsen further discloses the elastomeric body has a superior wall portion that is more deformable (see thinner portion of 7 near the side of 6, figure 5) than an inferior wall portion thereof (see figures 5-6; the examiner interpreted the superior wall portion as the portion of 7 on the side of 6 | the location that is superior or inferior can be changed based on the way the endoscope is held/rotated).  
Regarding claim 30, Poulsen further discloses an actuation mechanism (this element is interpreted under 35 USC 112f as a tool shaft or pull wire | see conduit 8 in figure 5 vs. figure 6) for moving the elastomeric body between the repose shape and the tensioned shape.  
Regarding claim 31, Poulsen further discloses the actuation mechanism comprises an actuation member that is axially moveable in the shaft to deflect a portion of the elastomeric body (tool in conduit 8, figure 5 vs. figure 6).  
Regarding claim 32, Poulsen further discloses the actuation member comprises a tool shaft (tool in conduit 8, figure 5; [0090]) or a working channel sleeve.  
Regarding claim 33, Poulsen further discloses a negative pressure source ([0094]) coupled to a passageway (fluid conduit…flow out [0092]) in the shaft and elastomeric body.  
Regarding claim 34, Poulsen further discloses a fluid inflow source ([0094]) coupled to a passageway (conduit allowing fluid to be introduced [0092]) in the shaft and elastomeric body.  
Regarding claim 35, Poulsen further discloses the image sensor is carried in a lens housing (6, figure 5 | the examiner interpreted the camera 6 to have lens, as is common in the art), and the lens housing has a longitudinal channel (112a rejection above) adapted for sliding engagement with a surface of the actuation member to thereby deflect the elastomeric body in a single plane relative to the longitudinal axis (see figures 4-6).  


Regarding claim 37, Poulsen discloses an endoscope (1, figure 1), comprising: an elongated shaft (3, figure 1) with an image sensor (6, figure 5; CCD [0084]) carried in a distal elastomeric portion (7, figure 4) thereof, wherein the shaft has an insertion profile with the elastomeric portion in a repose shape (figure 6); an image sensor (6, figure 5) with a diagonal dimension carried in the elastomeric portion (see figure 4);36 of 39MDTRNZ00800 wherein the elastomeric portion is deformable from the repose shape to a tensioned shape (figure 5) to provide a working channel (conduit 8, figure 5) therein from a collapsed cross-section to an expanded cross-section (figures 5-6); and wherein the combination of the sensor diagonal dimension and the expanded-cross section dimension is greater than the cross-sectional dimension of the insertion profile (see figures 5-6).  
Regarding claim 38, Poulsen further discloses the sensor diagonal dimension is at least 30% of the cross-sectional dimension of the insertion profile (see figure 6).  
Regarding claim 39, Poulsen further discloses the sensor diagonal dimension is at least 40% of the cross-sectional dimension of the insertion profile (see figure 6).  
Regarding claim 40, Poulsen further discloses the sensor diagonal dimension is at least 50% of the cross-sectional dimension of the insertion profile (see figure 6).  
Regarding claim 41, Poulsen further discloses the expanded cross-section of the working channel is at least 40% of the cross-sectional dimension of the insertion profile (see figure 5).  
Regarding claim 42, Poulsen further discloses the expanded cross-section of the working channel is at least 50% of the cross-sectional dimension of the insertion profile (see figure 5).  
Regarding claim 43, Poulsen further discloses the expanded cross-section of the working channel is at least 60% of the cross-sectional dimension of the insertion profile (see figure 5.  
Regarding claim 44, Poulsen further discloses the elastomeric portion in the repose shape provides the image sensor with a first viewing angle and in the tensioned shape provides the image sensor with a second viewing angle (see figures 5-6).  
Regarding claim 46, Poulsen further discloses the second viewing angle is between 0 and 15 degrees (see figure 5).  
Regarding claim 47, Poulsen further discloses an actuation mechanism (this element is interpreted under 35 USC 112f as a tool shaft or pull wire | see conduit 8 in figure 5 vs. figure 6) for deforming the elastomeric portion between the repose shape and the tensioned shape.  
Regarding claim 48, Poulsen further discloses the actuation mechanism comprises an actuation member that is axially moveable in the shaft to deflect the elastomeric portion (tool in conduit 8, figure 5 vs. figure 6).  
Regarding claim 49, Poulsen further discloses the actuation member comprises a tool shaft (tool in conduit 8, figure 5; [0090]) or a working channel sleeve.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Poulsen (US 2017/0319047) as applied to claim 7 above, and further in view of Lu (US 2019/0246884).
Poulsen discloses all of the features in the current invention as shown above for claim 7. Poulsen is silent regarding the actuation mechanism comprises a pull-wire.  
Lu teaches an endoscope with a camera module (2752, figure 11) that can be pushed and pulled using a stiff wire (1020, figure 11a) connected to a manually operated button or joystick ([0060]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the actuation mechanism of Poulsen to have a pull-wire and manually operated button or joystick as taught by Lu. Doing so would allow a manually operated button or joystick to push or pull a cable/wire to move a camera module ([0060]; see figure 11a). 

Claims 18-20 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Poulsen (US 2017/0319047) as applied to claim 7 (for claims 18-20) and claim 22 (for claim 36) above, and further in view of Kucklick (US 2012/0029279).
Regarding claim 18, Poulsen discloses all of the features in the current invention as shown above for claim 7. Poulsen is silent regarding the image sensor is coupled to a flex circuit extending through the elongated shaft, wherein the flex circuit is adapted to deflect as the elastomeric body moves between the repose shape and the tensioned shape.  
Kucklick teaches an arthroscope with a flex circuit (21, figure 4b) that is laminated onto a molded hinge backing (see 18, figure 5a; hinge points 19, figure 5a). The angle of digital image CCD or CMOS chip can vary due to the hinge points ([0024]).
It would have been obvious to modify the endoscope of Poulsen with a flex circuit and hinge points as taught by Kucklick. Doing so would be an alternative to an electrical cable as is well known in the art and allow for varying the angle of the image sensor ([0024]). The modified endoscope would have the image sensor is coupled to a flex circuit (21, figure 4b; Kucklick) extending through the elongated shaft, wherein the flex circuit is adapted to deflect as the elastomeric body moves between the repose shape and the tensioned shape (figures 5-6; Poulsen).  
Regarding claim 19, Kucklick further teaches the flex circuit is coupled to the at least one LED (associated LED package 24, figure 6; [0026]; Kucklick).  
Regarding claim 20, Kucklick further teaches the flex circuit comprises a flexible hinge (see hinge points 19, figure 5a; Kucklick) adapted to support the lens housing and image sensor in combination with the elastomeric body.  
Regarding claim 36, Poulsen discloses all of the features in the current invention as shown above for claim 22. Poulsen is silent regarding the image sensor is coupled to a flex circuit extending through the elongated shaft, wherein the flex circuit comprises a flexible hinge adapted to support the lens housing and image sensor in combination with the elastomeric body.  
Kucklick teaches an arthroscope with a flex circuit (21, figure 4b) that is laminated onto a molded hinge backing (see 18, figure 5a; hinge points 19, figure 5a). The angle of digital image CCD or CMOS chip can vary due to the hinge points ([0024]).
It would have been obvious to modify the endoscope of Poulsen with a flex circuit and hinge points as taught by Kucklick. Doing so would be an alternative to an electrical cable as is well known in the art and allow for varying the angle of the image sensor ([0024]). The modified endoscope would have the image sensor is coupled to a flex circuit (21, figure 4b; Kucklick) extending through the elongated shaft, wherein the flex circuit comprises a flexible hinge (see hinge points 19, figure 5a) adapted to support the lens housing and image sensor in combination with the elastomeric body ([0024]).  

Claims 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Poulsen (US 2017/0319047), in view of Kucklick (US 2012/0029279).
Regarding claim 50, Poulsen discloses an endoscope (1, figure 1), comprising: an elongated shaft (3, figure 1) extending to a distal elastomeric body (7, figure 4); an image sensor (6, figure 5; CCD [0084]) and LED  (13, figure 5) carried in the elastomeric body; and wherein the elastomeric body is deformable from the repose shape to a tensioned shape (see figures 5-6) to adjust a working channel (see conduit 
Kucklick teaches an arthroscope with a flex circuit (21, figure 4b) that is laminated onto a molded hinge backing (see 18, figure 5a; hinge points 19, figure 5a). The angle of digital image CCD or CMOS chip can vary due to the hinge points ([0024]).
It would have been obvious to modify the endoscope of Poulsen with a flex circuit and hinge points as taught by Kucklick. Doing so would be an alternative to an electrical cable as is well known in the art and allow for varying the angle of the image sensor ([0024]). The modified endoscope would have a flex circuit (21, figure 4b) extending through the elongated shaft coupled to the image sensor and LED ([0026]).
Regarding claim 51, Kucklick further teaches the flex circuit comprises a flexible hinge (see hinge point 19, figure 5a; Kucklick) adapted to support the image sensor in combination with the elastomeric body.

Allowable Subject Matter
Claims 4, 27, and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        October 21, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795